Peb Citeiam.
To the first branch of the first interrogatory it is not proper for the court to reply. That question should be decided only in an action brought against the counties to determine their liability. It calls, also, for a construction of an existing statute, while the prevailing practice has been to restrict inquiry in these ex parte matters to the constitutionality of pending bills. In re Appointments, 21 Colo. 14.
The act of 1887 by its terms seeks to impose a liability only upon counties, and in no provision is there manifested an intention to create a liability against the state. The validity of any. contract made between the board of control and the convent for the care of incorrigible girls committed to it depends altogether upon the authority which the act gives. This contract entered into in pursuance of the act does not purport to create any liability against the state ; but, on the contrary, expressly recites that it was made in pursuance of the act, and to the extent and for the purposes in said act specified, and the convent agrees to keep and care for such girls as to it are committed for the price, and on the terms, in said act specified.
If any claim has accrued to the convent, or any liability been incurred under the act or the contract, certainly it is not against the state. Therefore, the pending bill, if enacted into law, would contravene section 28 of article 5 of our state constitution, which ordains that “no bill shall be passed * * * providing for the payment of any claim made against the state without previous authority of law.”
The other constitutional provisions referred to need not be considered, since the proposed legislation is inhibited by section 28 of article 5.